Case 5:19-mj-00067-MLC Document 4 Filed 08/19/19 Page 1 of 2

FILED

BrarRict COURT

UNITED STATES DISTRICT COURT 4819.08
FOR THE DISTRICT OF WYOMING us. moistaate suoce

 

UNITED STATES OF AMERICA (1 Violation Notice [] Information [¥] Complaint
Plaintiff
vs Case Number 5:19-MJ-67-C
TIMOTHY RAYMOND STEVENS
Defendant
1) Deliver (actual/attempt/ Citation Number
constructed) controlled
substance
eee 2) Possession of Controlled
Violation Charged Substance

3) Possession of firearm in
violation of applicable federal
and state laws

Date Violation Notice Issued August 15, 2019 Place § Yellowstone National Park
PETTY OFFENSES/MISDEMEANORS - PROCEEDINGS SHEET

~ Time 3:42-3:58 PM Interpreter
Date August 19, 2019 Interpreter Telephone

Before the Honorable Kelly H. Rankin

 

 

Moe Cairns FTR
Clerk Probation Reporter
F. Lee Pico
Asst. U.S. Attorney JAG Officer Marshal
(J Failed to appear Warrant issued on

Appeared ((] By telephone
([j Voluntarily. In Custody
Defendant filed financial affidavit and is informed of consequences if any false information is given

(] Attorney appearing
C] FPD [J PANEL-CJA [] RETAINED

(| Attorney waived

Court orders case continued to Aug 22, 2019 at 3:00 PM
reason: Detention hearing and arraignment.

1 Bail is set at
(.] Unsecured [_} Cash/Surety ] P/R-No Amount

WY 59 Revised 05/09/2019

 
Case 5:19-mj-00067-MLC Document 4 Filed 08/19/19 Page 2 of 2

Petty Offenses/Misdemeanors Minute Sheet
5:19-MJ-67-C

] Conditions of release

 

COMPLETE THIS SECTIONS FOR ALL CLASS A MISDEMEANOR CASES:

C] Defendant advised of the right to trial, judgment, and sentencing by a District Judge (Class A
Misdemeanor).

(_] Defendant consents to proceed before the Magistrate Judge and expressly and specifically waives
trial, judgment, and sentencing by a District Judge (Class A Misdemeanor).
This consent was made [L] orally C in writing
Informed of charges and rights Date August 19, 2019
(J Defendant arraigned Date

(] Court accepts plea Defendant enters ([] Not Guilty Plea [ Guilty
(] Trial § Witnesses

 

 

L) Disposition
CL] Not Guilty
(] Guilty
(Cj Dismissed
CJ Collateral Forfieted

_] Nolo Contendere
J PSI ordered

LJ Sentence Date
(J Imposition of jail sentence suspended
-] Committed to custody for a period of
(J Probation for a period of
1] With Supervision C] Without Supervision
C] Special Conditions of Probation

C) Fine Payable
CL] Restitution To
(| Community Service To

C1 Special Assessment

LJ Processing fee: $ 30.00

(_] Defendant advised of right to appeal

Other U.S. moves to detain defendant and for 3-day continuance.

Court orders bond report.

Page 2 of 2

 
